



Exhibit 10.3
SECURITIES PURCHASE AND SALE AGREEMENT


This SECURITIES PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into
as of January 16, 2020, and is effective as of January 15, 2020 (the “Effective
Date”), by and among Northern Oil and Gas, Inc., a Delaware corporation (the
“Company”), and each of the other signatories hereto (each, a “Holder” and
together, the “Holders,” and, together with the Company, the “parties”).
WHEREAS, as of the date hereof, the Holders are the beneficial holders of 8.5%
Senior Secured Second Lien Notes due 2023 (the “Notes”) issued by the Company,
pursuant to that certain Indenture dated as of May 15, 2018, as supplemented
from time to time, by and among the Company and Wilmington Trust, National
Association, as trustee and collateral agent;
WHEREAS, on the Effective Date the Company proposed to purchase $15,000,000 in
aggregate principal amount of Notes (the “OHA Notes”) from the Holders; and
WHEREAS, on the Effective Date the Company and Holders determined that the
Company will deliver to the Holders as consideration for the OHA Notes, 162,245
shares (the “Preferred Stock Consideration”) of the Company’s 6.5% Series A
Perpetual Cumulative Convertible Preferred Stock, par value $0.001 per share
(the “Preferred Stock”).
NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained in this Agreement, the parties hereto agree as follows:


1.Closing. The consummation of the transactions contemplated hereby shall take
place at the office of Kirkland & Ellis LLP, 609 Main Street, Houston, TX 77002,
or at such place as the parties may mutually agree, on January 21, 2020, or such
other time as the parties may mutually agree (such date, as applicable, the
“Closing Date”).


2.Purchase of Notes. Upon the terms and subject to the conditions herein, in
consideration of the delivery of the OHA Notes by the Holders to the Company,
the Company shall acquire from the Holders, and the Holders shall sell, transfer
and convey to the Holders, free and clear of all taxes, liens, security
interests, options, purchase rights or other encumbrances of any kind the OHA
Notes. On or prior to the Closing Date, the Company shall effect by book entry,
in accordance with the applicable procedures of DTC and under the CUSIP
665531208, the delivery to the Holders of the Preferred Stock Consideration as
set forth on Schedule A.

3.Conditions to Closings.


a.Company’s Conditions. The obligation of the Company to purchase the OHA Notes
shall be subject to the prior satisfaction or waiver of the conditions contained
in this Section 3(a) as of the Closing Date.


i.The representations and warranties of the Holders contained in Section 5 shall
be true and correct in all material respects when made and as of the Closing
Date.


ii.Each Holder shall have performed and complied in all material respects with
the covenants and agreements required to be performed or complied with by such
Holder hereunder on or prior to the Closing Date.


iii.Each Holder shall have delivered or caused to be delivered to the Company
such Holder’s closing deliverables described in Section 4(a).





--------------------------------------------------------------------------------



b.Holders’ Conditions. The obligation of the Holders to deliver the OHA Notes
shall be subject to the prior satisfaction or waiver of the conditions contained
in this Section 3(b) as of the Closing Date.


i.The Company shall have performed and complied in all material respects with
the covenants and agreements required to be performed or complied with by it
hereunder on or prior to the Closing Date.


ii.The Company shall have delivered to the Holders the Company’s closing
deliverables described in Section 4(b).


4.Deliveries for the Closing Date.


a.Holder Deliveries. On the Closing Date, the Holders will validly deliver the
OHA Notes to the Company upon receipt of the Preferred Stock Consideration in
accordance with Section 2.


b.Company’s Deliveries. On the Closing Date, the Company will deliver, or cause
to be delivered, to the Holders the Preferred Stock Consideration as set forth
on Schedule A.


5.Representations and Warranties of the Holders. In connection with the receipt
of the Preferred Stock Consideration, each Holder represents and warrants to the
Company as follows:


a.(i) Such Holder is an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated by the Securities and Exchange Commission pursuant to
the Securities Act of 1933, as amended, and (ii) by reason of such Holder’s
business and financial experience such Holder has such knowledge, sophistication
and experience in making similar investments and in business and financial
matters generally so as to be capable of evaluating the merits and risks of the
Preferred Stock, is able to bear the economic risk of such investment and, at
the present time, would be able to afford a complete loss of such investment.


b.Such Holder has been afforded the opportunity to ask questions of the Company
or its representatives. Neither such inquiries nor any other due diligence
investigations conducted at any time by such Holder shall modify, amend or
affect such Holder’s right to any remedy based on, or with respect to the
accuracy or inaccuracy of, or compliance with, the representations, warranties,
covenants and agreements in this Agreement. Such Holder understands and
acknowledges that the Preferred Stock involves a high degree of risk and
uncertainty. Such Holder has sought such accounting, legal and tax advice as it
has considered necessary to make an informed investment decision with respect to
the Preferred Stock.


2

--------------------------------------------------------------------------------



c.(i) Such Holder acknowledges that the Company may have access to or may
possess material nonpublic or confidential information regarding the Company and
its securities (the “Information”), including, but not limited to, information
with respect to the Company’s financial and operating performance and the
Company’s business strategies, opportunities and prospects, which Information
has not been communicated to such Holder or made public; (ii) the Information
may affect the value of the Company’s securities, or may be indicative of a
value of such securities that may be substantially different from the price of
the securities implied by the transactions contemplated by this Agreement; (iii)
such Holder has not requested and does not wish to receive the Information; (iv)
neither the Company nor any of its affiliates, officers, directors, employees,
agents or representatives has made any representation or warranty, express or
implied, regarding any aspect of the transaction contemplated by this Agreement
except as set forth in this Agreement, and the Holder is not relying on any such
representation or warranty not contained in this Agreement; (v) this Agreement
is the result of arm’s-length negotiations between the Company and the Holder;
and (vi) notwithstanding anything to the contrary in the foregoing, such Holder
understands that, based on its experience, such Holder may be subject to a
disparity of information between the Company and the Holder but has nevertheless
deemed it appropriate to participate in the transactions contemplated by this
Agreement.


6.Amendment and Waiver. No modification, amendment or waiver of any provision of
this Agreement shall be effective against the Holders or the Company unless such
modification, amendment or waiver is approved in writing by the Holders and the
Company.


7.Governing Law. ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE
STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF
THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.


8.Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed an original, but all of which together shall
constitute one and the same instrument, but will not be binding upon any party
hereto unless and until executed and accepted by all parties hereto. When
properly executed and accepted, this Agreement will be binding upon and inure to
the benefit of the Company, the Holders, and each of their respective successors
and permitted assigns. The execution and delivery of this Agreement by each
party hereto may be evidenced by facsimile or other electronic transmission
(including scanned documents delivered by email in pdf format), which will be
binding upon all parties hereto.
9.Severability, Entire Agreement, Etc. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein. Except as
otherwise expressly set forth herein, this Agreement and the other agreements
expressly mentioned herein embody the complete agreement and understanding among
the parties hereto with respect to the subject matter hereof and supersede and
preempt any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way.


[Remainder of Page Intentionally Left Blank]




3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




HOLDERS:
THE COCA-COLA COMPANY MASTER
RETIREMENT TRUST
By: Oak Hill Advisors, L.P.,
        as Investment Manager
By: Oak Hill Advisors GenPar, L.P.,
        its general partner
By: Oak Hill Advisors MGP, Inc,
        its managing general partner
By: /s/ Gregory S. Rubin
Name: Gregory S. Rubin
Title: Authorized Signatory



OHA DIVERSIFIED CREDIT STRATEGIES FUND
(PARALLEL), L.P.
By: OHA Diversified Credit Strategies GenPar, LLC,
        its general partner
By: OHA Global GenPar, LLC,
        its managing member
By: OHA Global MGP, LLC,
        its managing member
By: /s/ Gregory S. Rubin
Name: Gregory S. Rubin
Title: Authorized Signatory





















4

--------------------------------------------------------------------------------





OHA MD OPPORTUNISTIC CREDIT MASTER
FUND, L.P.
By: OHA MD Opportunistic Credit GenPar, LLC,
        its general partner
By: OHA Global GenPar, LLC,
        its managing member
By: OHA Global MGP, LLC,
        its managing member
By: /s/ Gregory S. Rubin
Name: Gregory S. Rubin
Title: Authorized Signatory





NORTHWELL HEALTH, INC.




By: Oak Hill Advisors, L.P.,
        as Investment Manager
By: Oak Hill Advisors GenPar, L.P.,
        its general partner
By: Oak Hill Advisors MGP, Inc,
        its managing general partner
By: /s/ Gregory S. Rubin
Name: Gregory S. Rubin
Title: Authorized Signatory

























5

--------------------------------------------------------------------------------





OHA ENHANCED CREDIT STRATEGIES
MASTER FUND, L.P.
By: OHA Enhanced Credit Strategies GenPar, LLC,
        its general partner
By: OHA Global GenPar, LLC,
        its managing member
By: OHA Global MGP, LLC,
        its managing member
By: /s/ Gregory S. Rubin
Name: Gregory S. Rubin
Title: Authorized Signatory







FUTURE FUND BOARD OF GUARDIANS




By: Oak Hill Advisors, L.P.,
        as Investment Manager
By: Oak Hill Advisors GenPar, L.P.,
        its general partner
By: Oak Hill Advisors MGP, Inc,
        its managing general partner
By: /s/ Gregory S. Rubin
Name: Gregory S. Rubin
Title: Authorized Signatory







6

--------------------------------------------------------------------------------





INDIANA PUBLIC RETIREMENT SYSTEM




By: Oak Hill Advisors, L.P.,
        as Investment Manager
By: Oak Hill Advisors GenPar, L.P.,
        its general partner
By: Oak Hill Advisors MGP, Inc,
        its managing general partner
By: /s/ Gregory S. Rubin
Name: Gregory S. Rubin
Title: Authorized Signatory







LERNER ENTERPRISES, LLC




By: Oak Hill Advisors, L.P.,
        as Investment Manager
By: Oak Hill Advisors GenPar, L.P.,
        its general partner
By: Oak Hill Advisors MGP, Inc,
        its managing general partner
By: /s/ Gregory S. Rubin
Name: Gregory S. Rubin
Title: Authorized Signatory





























7

--------------------------------------------------------------------------------







OCA OHA CREDIT FUND LLC, an individual series
of OCA Investment Partners LLC




By: Oak Hill Advisors, L.P.,
        as Investment Manager
By: Oak Hill Advisors GenPar, L.P.,
        its general partner
By: Oak Hill Advisors MGP, Inc,
        its managing general partner
By: /s/ Gregory S. Rubin
Name: Gregory S. Rubin
Title: Authorized Signatory







OHA DIVERSIFIED CREDIT STRATEGIES FUND
MASTER, L.P.




By: OHA Diversified Credit Strategies GenPar, LLC,
        its general partner
By: OHA Global GenPar, LLC,
        its managing member
By: OHA Global MGP, LLC,
        its managing member
By: /s/ Gregory S. Rubin
Name: Gregory S. Rubin
Title: Authorized Signatory























8

--------------------------------------------------------------------------------









OHAT CREDIT FUND, L.P.




By: OHAT Credit GenPar, LLC,
        its general partner
By: OHA Global GenPar, LLC,
        its managing member
By: OHA Global MGP, LLC,
        its managing member
By: /s/ Gregory S. Rubin
Name: Gregory S. Rubin
Title: Authorized Signatory







ILLINOIS STATE BOARD OF INVESTMENT




By: Oak Hill Advisors, L.P.,
        as Investment Manager
By: Oak Hill Advisors GenPar, L.P.,
        its general partner
By: Oak Hill Advisors MGP, Inc,
        its managing general partner
By: /s/ Gregory S. Rubin
Name: Gregory S. Rubin
Title: Authorized Signatory

























9

--------------------------------------------------------------------------------













COMPANY:
Northern Oil and Gas, Inc.
   /s/ Nicholas O'Grady
Name: Nicholas O'Grady
Title: Chief Executive Officer





10